Citation Nr: 0016795	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for ocular disorders, 
including cataracts and macular degeneration.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran, who was born in December 1911, had active 
service from June 1944 to April 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for ocular 
disorders, including cataracts and macular degeneration, is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for ocular 
disorders, including cataracts and macular degeneration, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he developed the disabilities at 
issue because, as an officer aboard ship in a combat zone in 
the Pacific during World War II, it was necessary for him to 
spend long hours on watch, frequently in excess of 50 
continuous hours, during which he was continuously exposed to 
the loud noises of shelling from our vessels and those of the 
enemy.  It is further argued that his eyes suffered from 
exposure to the extremely bright light of flares dropped by 
parachute and that this has caused unstable vision, which he 
describes as being able to see at times and sometimes not 
being able to see. 

The report of the veteran's physical examination, dated in 
April 1943, upon his application for a service commission, 
reflects that he had slight blepharitis, inflammation of the 
eyelids, which was not considered disabling.  Other reports 
of physical examinations in February 1944, April 1944, May 
1944, and January 1946, all reflect 20/20 vision with no eye 
defects reported.  On physical examination prior to release 
from service in March 1946, the veteran's eyes were normal 
and his vision was 20/20, bilaterally.  Color perception of 
the eyes was normal and it was reported that there was no 
disease or anatomical defects of the eyes. The service 
medical records reflect that the veteran wore glasses.  

On the examination in April 1943 the veteran's hearing was 
15/15 to whispered voice and no defects or diseases of the 
ear were manifested.  The reports of physical examinations in 
February 1944, April 1944, May 1944, and January 1946, all 
reflect normal hearing, 15/15, and no ear defects.  On the 
examination in March 1946, the veteran's hearing was 40/40, 
20/20, 15/15, and 15/15, to testing by watch, coin click, 
whispered voice, and spoken voice, respectively, bilaterally.  
No ear defects were manifested.  

In addition, when the veteran had a physical examination for 
the Naval Reserves in August 1950, his vision was 20/20 and 
his hearing was 15/15, bilaterally.  

The veteran's initial claim for benefits based on service 
connection for ocular disability and hearing loss disability 
was received in September 1997.  

In November 1997, private treatment reports were received.  
The earliest of these is from L. E. Carlson, M.D., and is 
dated in November 1970.  The report reflects a diagnosis of 
conjunctivitis.  In December 1993, there were diagnoses of 
bilateral cataracts and age-related early macular 
degeneration, as reported by Rick R. Burk, O.D.  In September 
1994, Charles W. Mohler, M.D., reported that the clinical 
impressions following examination of the veteran were macular 
degeneration, probable choroidal neovascularization.  

Medical records from Sioux Falls VA Medical Center from 
August 1994 through June 1998 reflect treatment for ocular 
problems related to cataracts and macular degeneration. 


Analysis

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

In 38 C.F.R. § 3.303(c) (1999), which is a pertinent 
regulation relating to consideration of claims for 
entitlement to service connection, benefits for congenital or 
developmental defects are precluded.  The regulation also 
specifically provides that refractive error of the eye is not 
a disease or injury within the meaning of applicable 
legislation providing compensation benefits.  The fact that 
the veteran had to wear glasses during service for vision 
correction is not an appropriate basis for granting him 
compensation benefits for eye disability.  

In reviewing any claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 494-498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court of Appeals for Veterans Claims 
(Court) has indicated may be attested to by lay observation.  
If the chronicity provision does not apply, a claim may still 
be well grounded "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id.

In this case, the veteran's active duty service terminated in 
1946 and the earliest report of any eye disability was in 
November 1970.  The service medical records are of primary 
importance in a claim for service connection.  This veteran's 
service medical records do not contain any competent evidence 
of any ocular disorder or hearing loss that might be related 
to service.  Further, there is no current clinical evidence 
of any hearing loss disability which might be related to 
service.  In order to well ground the claim, competent 
evidence of a nexus or link between current ocular disability 
or hearing loss and the veteran's active duty service is 
necessary.  Such evidence is absent in this case.  In 
addition to the lack of medical evidence reflecting the 
existence of hearing loss disability, the fact that the 
veteran's macular degeneration was in an early stage and 
termed age-related, many decades after the veteran's service 
discharge, suggests that it was of relatively recent 
inception then and clearly not related to service decades 
earlier.  Similarly, cataracts were not shown present during 
service or for many years thereafter.  The fact that the 
veteran's eyes and ears were normal on physical examination 
for the reserves more than four years after service is also 
against the claims.  In any event, the absence of medical 
evidence linking a current ocular disability or hearing loss 
disability to service requires that the Board conclude that 
neither of these claims is well grounded.  Therefore, the 
benefits sought on appeal in this regard must be denied.  

In summary, the only indications of record of a current eye 
disability or hearing loss and a relationship between the 
claimed disorder and service are the veteran's assertions.  
However, statements provided by the veteran do not constitute 
"competent medical evidence" for purposes of determining 
whether a claim is well grounded.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As a lay person, statements by 
the veteran standing on their own are not sufficient to 
establish that he currently suffers the claimed disorders due 
to service.  See Espiritu v. Derwinski, 2 Vet App. 492, 494-5 
(1992) (lay persons are not competent to offer medical 
opinions).  

The veteran has not presented any medical evidence that any 
claimed eye disability or hearing loss is related to service.  
Essentially, at a minimum, the veteran needs objective 
evidence of current eye disability or hearing loss disability 
and a medical opinion that it is at least as likely as not 
that any eye disability or hearing loss is related to 
service.  Robinette, 8 Vet.App. at 77-78.  The veteran may 
apply at any time to reopen his claim with such evidence.  
Based on the evidence of record the Board agrees with the 
conclusions made by the RO that neither of the claims 
presented by the veteran at this time are well grounded.  


ORDER

Entitlement to service connection for ocular disorders, 
including cataracts and macular degeneration, is denied.  

Entitlement to service connection for hearing loss is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

